 

November 3, 2019

 

Dear Anthony:

 

As a key employee of IBERIABANK Corporation (the “Corporation” and, together
with IBERIABANK and its other affiliates from time to time, the “Bank”), you are
aware that the Corporation is contemplating entering into a definitive merger
agreement (the “Merger Agreement”) under which the Corporation will merge with
First Horizon National Corporation (“First Horizon”) (the “Proposed
Transaction”).

 

Given your role in the success of the combined company, we would like to align
your interests with the long-term interests of our shareholders, to incentivize
you to remain employed with the Bank following the Proposed Transaction, and to
provide for certain modifications to your existing contractual rights, as set
forth in this letter agreement (this “Agreement”).

 

This Agreement is personal to you and it is a condition to your receipt of any
of the amounts herein that you keep them confidential and do not discuss these
terms with anyone other than myself, Human Resources, Legal or our CEO, and in
confidence, your spouse or partner, financial and/or legal advisor, each of whom
will also be under an obligation to keep these amounts and terms confidential
(unless the terms of this Agreement are otherwise publicly disclosed by the
Bank). Capitalized terms used in this Agreement (but not defined in this
Agreement) shall have the respective meanings assigned such terms in your CIC
Severance Agreement (as defined below).

 

1.Future Role

 

Following the closing of the Proposed Transaction (the “Closing”), you will take
on a new role at the Bank. The attached Schedule A sets forth your new title, to
whom you will report, and your work location (in each case, commencing
immediately following the Closing).

 

2.CIC Severance Payment Deferral

 

(a)          Pursuant to Sections 2 and 3(a) of that certain change in control
severance agreement by and between you, the Corporation and IBERIABANK (the “CIC
Severance Agreement”), you would be entitled to a cash severance benefit
following the Closing upon the occurrence of any of the following events during
the Protected Period: your resignation for Good Reason, your voluntary
resignation for any reason other than Just Cause within 30 days after a Change
in Control, or the Bank’s termination of your employment without Just Cause. We
call this cash severance benefit, as described in Section 3(a) of your CIC
Severance Agreement, the “CIC Severance Payment.” The Bank recognizes that your
continued service to the Bank is important to the success of the Proposed
Transaction and, as a result, the Bank wants to encourage your continued
employment following the Closing. To incentivize you not to resign your
employment with the Bank following the Closing, the Bank hereby agrees to
guarantee payment of your CIC Severance Payment upon the occurrence of any
future “separation from service” (as contemplated by Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”)) from the Bank,
including, for the avoidance of doubt, the Bank’s termination of your employment
for Just

 



Cause. To accomplish this, the compensation committee of the board of directors
of the Corporation will, prior to the Closing, calculate the amount of your CIC
Severance Payment, assuming you resigned on the day immediately following the
Closing, and inform you in writing of such amount. The amount of the CIC
Severance Payment shall be credited, within 10 business days following the
Closing, as a deferred compensation balance under the Bank’s Executive
Nonqualified Excess Plan, and such amount shall be eligible to be credited with
earnings under the terms of such plan as in effect immediately prior to the
Closing (the “CIC Severance Payment Deferral”). The amount of the CIC Severance
Payment shall be held in a grantor trust in accordance with the terms of Section
4(a) of your CIC Severance Agreement.

 

(b)          Additionally, should your employment terminate for any reason other
than a termination by the Bank for Just Cause during the Protected Period, you
shall be entitled to the continuation of your medical and life benefits as set
forth in Section 3(c) of your CIC Severance Agreement. Sections 6, 7, 14 and 15
of your CIC Severance Agreement shall remain in full force and effect and will
be deemed to apply to this Agreement.

 

(c)          Sections 3(d)-(f) of your CIC Severance Agreement will remain in
full force and effect with respect to any excise taxes (including any interest
and penalties) imposed under Section 4999 of the Code for which you may become
liable in connection with any “parachute payment” (as described under Section
280G of the Code), including with respect to amounts and benefits paid to you in
connection with the CIC Severance Payment Deferral or otherwise in connection
with the Merger Agreement and/or this Agreement. You acknowledge and agree that
Deloitte Tax LLP shall provide all calculations with respect to such Sections
3(d)-(f), including, without limitation, the determination of any amounts due to
you thereunder.

 

(d)          Except as specifically provided herein, you shall have no rights
under the CIC Severance Agreement or to any future payment thereunder.

 

3.Closing Incentive Award

 

(a)          The Bank hereby agrees to grant to you a restricted stock award
(the “Closing Incentive Award”) prior to the Closing. The number of shares
underlying the Closing Incentive Award shall equal the quotient (rounded down to
the nearest whole number) of $1,350,000, divided by the volume weighted average
price for shares of the Corporation’s common stock over the 10-trading day
period immediately prior to the grant date, which will be November 18, 2019. The
Closing Incentive Award shall vest in full on the date that is 12 months
following the Closing, or, if earlier, upon your termination of employment,
other than your voluntary resignation of employment with First Horizon and its
affiliates without Good Reason, or if your employment with First Horizon and its
affiliates has been terminated by First Horizon for Just Cause, and upon such
resignation or termination the Closing Incentive Award shall be forfeited;
provided that if the Proposed Transaction is terminated prior to the occurrence
of the Closing, then the Closing Incentive Award shall be forfeited. The Closing
Incentive Award will be subject to repayment and recovery in full by the Bank if
you materially violate the provisions of Exhibit A of this Agreement, as
reasonably determined by First Horizon’s board of directors (the “Board”). You
will not be found to have materially violated Exhibit A of this Agreement for
any purpose of this Agreement until the Bank has provided you written notice
setting forth in reasonable detail the determination of material violation and
such basis has not been cured within 30 days (provided that such notice must be
given to you within 30 days of a senior executive officer of First Horizon
becoming aware of such basis), and you have been delivered of a resolution duly
adopted by the vote of not less than three-quarters of the entire membership of
the Board that you were guilty of such material violation and specifying the
particulars thereof in

2

 

detail. If you request, you may appear with counsel before the Board (which may
be by teleconference) during such 30-day period.

 

(b)          In connection with the Closing, the Closing Incentive Award shall
automatically and without any required action on your part, cease to represent
an equity award denominated in shares of Corporation common stock and shall be
converted into an equity award denominated in shares of First Horizon common
stock. The number of shares of First Horizon common stock subject to the
converted Closing Incentive Award shall be equal to the product (with the result
rounded down to the nearest whole number) of (i) the number of shares of
Corporation common stock subject to the Closing Incentive Award immediately
prior to the Effective Time (as defined in the Merger Agreement) multiplied by
(ii) the Exchange Ratio (as defined in the Merger Agreement) (as adjusted if
necessary pursuant to the last sentence of Section 1.5(b) of the Merger
Agreement). For the avoidance of doubt, notwithstanding anything contained in
the Merger Agreement, the Closing Incentive Award shall not vest in connection
with the Closing, but shall instead continue to remain outstanding and eligible
to vest in accordance with the terms of the applicable award agreement (which
shall be consistent with the terms specified herein).

 

(c)          For the purposes of Section 3(a) of this Agreement, “Good Reason”
shall mean, without your express written consent, (i) the assignment to you of
duties that are materially inconsistent with the title set forth on Schedule A
or the Bank’s requirement that you report to anyone other than the Chief
Executive Officer of First Horizon, (ii) a material diminution in any of your
base salary, target annual incentive, or target annual long-term incentive award
as in effect prior to the Closing, or (iii) a relocation of your principal place
of employment to a location that is more than 30 miles from the location set
forth on Schedule A; in each case that has not been cured within 30 days after
written notice thereof has been given by you to the Chief Executive Officer of
the Bank setting forth in reasonable detail the basis of the event (provided
that such notice must be given to the Chief Executive Officer of the Bank within
30 days of you becoming aware of such condition). Notwithstanding the foregoing,
the Bank placing you on a paid leave for up to 90 days, pending the
determination of whether there is a basis to terminate your employment for Just
Cause or pending a determination that you have materially violated the
provisions of Exhibit A of this Agreement, will not, in either case, constitute
a “Good Reason” event.

 

4.Restrictive Covenants

 

You acknowledge and recognize the highly competitive nature of the businesses of
the Bank, and accordingly agree to the provisions of Exhibit A to this
Agreement.

 

5.Assignment

 

This Agreement is personal to you and may not be assigned by you (other than as
required by legal process, including the laws of succession and descent). This
Agreement shall inure to the benefit of and be binding upon the Bank and its
successors. The Bank shall require, if not otherwise required by operation of
law, any successor to the business, whether direct or indirect, by purchase,
merger, consolidation, acquisition of stock or otherwise, to assume and perform
this Agreement in the same manner and to the same extent as the Bank would be
required to perform if no such succession has taken place.

 

6.Governing Law

 

This Agreement shall be governed by and construed in accordance with the law of
the State of Louisiana without reference to principles of conflict of laws.

3

 

7.Termination

 

In the event the Transaction is terminated without the Closing having occurred,
this Agreement shall automatically terminate be null and void ab initio.

 

8.Effect on Existing Employment

 

This Agreement shall not be construed as giving you the right to be retained in
the employ of, or in any consulting relationship to, the Bank or its successor
(or any parent or affiliate). You acknowledge and understand that your
employment with the Bank is on an “at will” basis.

 

9.No Trust Fund

 

Except as specifically set forth in Section 2, (i) this Agreement shall not be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Bank and you or any other person, and (ii) to the
extent that you acquire the right to receive payments from the Bank under this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Bank.

 

10.Amendment

 

This Agreement may not be amended or modified other than by a written agreement
executed by you and the Bank or its successors, nor may any provision hereof be
waived other than by a writing executed by you or the Bank or its successors.

 

11.Entire Agreement

 

This Agreement and the documents referred to herein or delivered pursuant hereto
which form a part hereof contain the entire understanding of the parties with
respect to the subject matter hereof and thereof. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and therein. Except as specifically provided herein, this Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

12.Counterparts

 

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

13.Section 409A of the Code

 

The Bank intends that this Agreement comply with Section 409A to the extent that
the requirements of Section 409A are applicable hereto (and not exempt pursuant
to the short term deferral exception under Treas. Reg. Section 1.409A - 1(b)(4)
or otherwise), and the provisions of this Agreement shall be construed in a
manner consistent with that intention. If the Bank believes, at any time, that
any payment or benefit under this Agreement that is subject to Section 409A does
not so comply, this Agreement will be interpreted or reformed in the manner
necessary to achieve compliance with Section 409A. If and to the extent required
to comply with Section 409A, (i) no payment or benefit required to be paid under
this Agreement on account of termination of your employment shall be made unless
and until you incur a “separation from service” within the meaning of Section
409A and (ii) if you are a “specified employee”, then no payment or benefit that
is payable on account of your “separation from service”, as that term is defined
for purposes of Section 409A, shall be made before the date that is six months
after your “separation from service” (or, if earlier, the date of your death).
While the payments and benefits

4

 

provided hereunder are intended to be structured in a manner to avoid the
implication of any penalty taxes under Section 409A, you recognize and agree
that taxes, interest, and penalties imposed under Section 409A are imposed on
the employee and not the paying company.

5

 

We thank you in advance for the valuable contribution which you have made and
which we are sure you will continue to make to the Bank.

 

Yours truly,

 

IBERIABANK:

 







/s/ Daryl G. Byrd   Daryl G. Byrd   President and CEO  

 

IBERIABANK CORPORATION:

 

/s/ Rick Maples   Rick Maples   Chairman, Board Compensation Committee  

 

 



ACCEPTED AND AGREED:

 

/s/ Anthony Restel

 

Anthony Restel

 

 



Schedule A

 

Title: Chief Operating Officer of First Horizon

 

Officer to Whom You Will Report: Chief Executive Officer of First Horizon

 

Employment Location: New Orleans, LA

 



Exhibit A

 

Restrictive Covenants

 

1.Restrictive Covenants.

 

a)Non-Competition

 

During the one year period following the Closing (the “Restricted Period”), you
will not directly or indirectly (without the prior written consent of the Bank)
within the Territory:

 

(1)hold a 3% or greater equity (including stock options, whether or not
exercisable), voting or profit participation interest in a Competitive
Enterprise, or

 

(2)associate (including as a director, officer, employee, partner, consultant,
agent or advisor) with a Competitive Enterprise and in connection with your
association engage, or directly or indirectly manage or supervise personnel
engaged, in any activity:

 

(a)that is substantially similar to any activity in which you were engaged with
the Bank, or

 

(b)that is substantially similar to any activity for which you had direct or
indirect managerial or supervisory responsibility with the Bank.

 

“Competitive Enterprise” means any business enterprise that either (A) engages
in the commercial banking business or in any other financial services business
that competes with a material portion of the business in which the Bank is then
engaged or (B) holds directly, or (to your knowledge) indirectly, a controlling
interest in any enterprise that engages in such competitive activity.

 

“Territory” means, within Louisiana, the parish or parishes, municipality or
municipalities, or parts thereof, listed on Exhibit A-1, and outside of
Louisiana, the geographic locations where the Bank has operations.

 

b)Non-Solicitation

 

During the Restricted Period, you will not, in any manner, directly or
indirectly (without the prior written consent of the Bank): (1) Solicit any
Client to transact business with a Competitive Enterprise or to reduce, end,
diminish or refrain from doing any business with the Bank, (2) transact business
with any Client that would cause you to be a Competitive Enterprise under the
definition of Competitive Enterprise above or (3) interfere with or damage any
relationship between the Bank and a Client (other than in the good faith
performance of your duties).

 

During the Restricted Period, you will not Solicit anyone who is then an
employee of the Bank (or who was an employee of the Bank within the prior 12
months) to resign from or refrain from renewing or extending such employment
with the Bank or to apply for or accept employment with any other business or
enterprise.

 

This Section 1(b) shall in no event apply to general solicitations pursuant to
written or electronic media (including posting of advertisements which are not
targeted directly or indirectly towards Bank employees or consultants). It shall
not be a violation of the foregoing for you to serve as a reference.

 

For purposes of this Exhibit A, a “Client” means any client or customer, or
person whom the Bank has taken material steps to make a prospective client or
customer, of the Bank to whom you

 



provided services, or for whom you transacted business, or whose identity became
known to you in connection with his relationship with or employment by the Bank,
and “Solicit” means any direct or indirect communication of any kind, regardless
of who initiates it, that in any way invites, advises, encourages or requests
any person to take or refrain from taking any action.

 

c)Non-Disparagement

 

During the Restricted Period and thereafter, except as may be required by law or
any legal process, any statutory obligation or order of any court or statutory
tribunal of competent jurisdiction, or as is reasonably necessary in connection
with any adversarial proceeding against the Bank, (1) you will not, in any
manner, directly or indirectly make or publish any statement (orally or in
writing) that would libel, slander, disparage, denigrate, ridicule or criticize
the Bank or any of its employees, officers or directors, and (2) the Bank will
make no official statement and will instruct its directors and executive
officers not to, in any manner, directly or indirectly make or publish any
statement (orally or in writing) that would libel, slander, disparage,
denigrate, ridicule or criticize you.

 

d)Confidentiality

 

During the Restricted Period and thereafter, you will hold in a fiduciary
capacity for the benefit of the Bank all trade secrets and confidential
information, knowledge or data relating to the Bank and its businesses and
investments, which will have been obtained by you during your employment by or
service to the Bank and which is not generally available public knowledge (other
than by acts by you in violation of this Agreement). In the event of any dispute
between you and the Bank with respect to this Agreement or otherwise, any
information relating to such dispute (including the existence and nature of the
dispute, any fact or information in any way pertaining to the process of
resolving the dispute, any information obtained over the course of the dispute,
or to the fact of or any term that is part of a resolution or settlement of any
dispute) will be considered to be confidential information subject to your
obligations under this Section 1(d) and you and the Bank agree to keep all such
information confidential. Except as may be required or appropriate in connection
with your carrying out your duties under this Agreement, you will not, without
the prior written consent of the Bank or as may otherwise be required by law or
any legal process, any statutory obligation or order of any court or statutory
tribunal of competent jurisdiction, or as is necessary in connection with any
adversarial proceeding against the Bank (in which case you will use your
reasonable best efforts in cooperating with the Bank in obtaining a protective
order against disclosure by a court of competent jurisdiction), communicate or
divulge any such trade secrets, information, knowledge or data to anyone other
than the Bank and those designated by the Bank or on behalf of the Bank in the
furtherance of its business or to perform duties hereunder. Notwithstanding
anything to the contrary in the Agreement (including this Exhibit A) or
otherwise, nothing shall (a) limit your rights under applicable law to provide
truthful information to any governmental entity or to file a charge with or
participate in an investigation conducted by any governmental entity or (b)
prohibit you from making disclosure to your legal and financial advisors (who
will also be under an obligation to keep such disclosures confidential).

 

You are hereby notified that the immunity provisions in Section 1833 of title 18
of the United States Code provide that an individual cannot be held criminally
or civilly liable under any federal or state trade secret law for any disclosure
of a trade secret that is made (1) in confidence to federal, state or local
government officials, either directly or indirectly, or to an attorney, and is
solely for the purpose of reporting or investigating a suspected violation of
the law, (2) under seal in a complaint or other document filed in a lawsuit or
other proceeding, or (3) to your attorney in connection with a lawsuit for
retaliation for reporting a suspected violation of law (and the trade secret may
be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.

 



e)Injunctive Relief

 

In the event of a breach or threatened breach of this Exhibit A, you acknowledge
and agree that damages would be inadequate and insufficient and that the Bank
will be entitled to injunctive relief in a court of appropriate jurisdiction to
remedy any such breach or threatened breach. No bond will be needed for the Bank
to receive such injunctive relief, and no proof will be required that monetary
damages for violations of this Exhibit A would be difficult to calculate and
that remedies at law would be inadequate. The parties acknowledge that the
potential restrictions on your future employment imposed by this Exhibit A are
reasonable in both duration and geographic scope and in all other respects.

 

No termination of your employment under the Agreement will in any way affect
your obligations under this Exhibit A, which will continue in all respects and
unaffected by any such termination. Your willingness to enter into the Agreement
(including this Exhibit A) is a material inducement to the Bank to enter into
the Proposed Transaction and proceed with the transactions the Merger Agreement
contemplates. The continuity of the Bank’s management following the Proposed
Transaction, including you, is a critical factor in the Bank’s assessment of the
likely benefits to be derived from the Proposed Transaction. In view of your
importance to success of the Proposed Transaction, if you compete with the Bank
for some time after your employment, the Bank will likely suffer significant
harm. The Agreement provides you with substantial additional benefits over your
prior arrangements with the Bank, including the substantial additional
compensation referred to in Sections 1 and 3 of the Agreement. In return for the
benefits you will receive from the Bank and to induce the Bank to enter into the
Merger Agreement and this Agreement, and in light of the potential harm you
could cause the Bank, you agree to the provisions of this Exhibit A. The Bank
would not have entered into the Agreement if you did not agree to this Exhibit
A. Thus, this Exhibit A is an integral part of this Agreement and, if it is
determined following challenge by you (or with your consent) that it is
unenforceable or invalid to any material extent, the Agreement will be null and
void.

 

f)Early Termination

 

Notwithstanding any other provision of this Exhibit A, in the event that
following the Closing (i) your employment is terminated by the Bank without Just
Cause or (ii) you resign from employment with the Bank for Good Reason (as
defined in Section 3(c) of the Agreement), Section 1(a) and (b) of this Exhibit
A shall cease to apply as of the date of such termination or resignation.

 

2.Other Agreements

 

The restrictive covenants and other obligations contained in this Exhibit A are
independent of, supplemental to, and do not modify, supersede or restrict (and
shall not be modified, superseded or restricted by) any non-competition,
non-solicitation, confidentiality or other restrictive covenants in any other
current or future agreement between you and the Bank (or any successor thereto),
unless reference is made to the specific provisions of this Exhibit A which are
intended to be superseded.

 



Exhibit A-1

 

Parish List

 

Acadia East Baton Rouge Madison St. Landry Allen East Carroll Morehouse St.
Martin Ascension East Feliciana Natchitoches St. Mary Assumption Evangeline
Orleans St. Tammany Avoyelles Franklin Ouachita Tangipahoa Beauregard Grant
Plaquemines Tensas Bienville Iberia Pointe Coupee Terrebonne Bossier Iberville
Rapides Union Caddo Jackson Red River Vermilion Calcasieu Jefferson Richland
Vernon Caldwell Jefferson Davis Sabine Washington Cameron Lafayette St. Bernard
Webster Catahoula Lafourche St. Charles West Baton Rouge Claiborne LaSalle St.
Helena West Carroll Concordia Lincoln St. James West Feliciana DeSoto Livingston
St. John the Baptist Winn

 